Citation Nr: 0713626	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  04-00 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to a schedular rating in excess of 40 percent 
for residuals of a right shoulder injury, status post 
surgical repair, with bursitis.  

2.  Entitlement to an extraschedular rating for residuals of 
a right shoulder injury, status post surgical repair, with 
bursitis.  

3.  Entitlement to a temporary total rating under the 
provisions of 38 C.F.R. § 4.30 (2006), based on treatment for 
a service connected disability in October 2002.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran had active service from February 1987 April 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's claim for a 
rating in excess of 40 percent for a service-connected right 
shoulder injury; and entitlement to a temporary total rating 
under the provisions of 38 C.F.R. § 4.30 (2006), based on 
treatment for a service connected disability in October 2002.

Service connection was initially granted for right shoulder 
injury residuals in a July 1996 rating decision and a 10 
percent rating was assigned.  In a December 1997 rating 
decision the evaluation was increased to 20 percent.  In July 
2003, a Decision Review Officer increased the rating to 40 
percent.  In addition, a separate 10 percent rating was 
assigned for a tender and painful surgical scar on the right 
shoulder by rating action in December 2005. 
	
The veteran has had several periods of temporary total 
ratings under the provisions of 38 C.F.R. § 4.30, based on 
the need for convalescence after surgical procedures for his 
right shoulder disorder.  These include from October 2, 2003 
to January 31, 2004; December 21, 2004 to April 30, 2005.  
The current claim of entitlement to a temporary total rating 
is for based on physical therapy treatment for his right 
shoulder disability in October 2002.  The Board notes that 
there was no surgical intervention in October 2002.

The record raises the issue of entitlement to a temporary 
total disability evaluation pursuant to 38 C.F.R. § 4.30 
based on a November 2006 right shoulder arthroscopy and 
manipulation.  This issue, however, is not currently 
developed or certified for appellate review.  Accordingly, 
this matter is referred to the RO for appropriate 
consideration.  

For the reasons outlined below the appeal is REMANDED, in 
part, to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  The veteran is right handed.

2.  The veteran's right shoulder disability is not 
characterized by either unfavorable abduction limited to 25 
degrees from side, or by nonunion or false flail joint of the 
humerus.  Additional functional limitation associated with 
pain, fatigue, weakness, instability, lack of endurance, 
dislocation, or recurrent subluxation is not documented.      

3.  In October 2002, the veteran did not undergo right 
shoulder surgical treatment. 


CONCLUSIONS OF LAW

1. The schedular criteria for the assignment of a rating in 
excess of 40 percent for residuals of a right shoulder 
injury, status post surgical repair, with bursitis, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Code 5200 to 5203 (2006).

2. The criteria for entitlement to a temporary total 
evaluation for convalescence during physical therapy for a 
service-connected right shoulder disability have not been 
met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.30 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete. Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits. The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain. VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim. This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations. 38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application. Written notice provided in January and June 2005 
correspondence, amongst other documents considered by the 
Board, generally fulfills the provisions of 38 U.S.C.A. § 
5103(a), save for a failure to provide notice addressing the 
type of evidence necessary to establish an effective date for 
the benefits sought on appeal.  The claims were readjudicated 
in a December 2005 supplemental statement of the case.  The 
failure to provide notice of the type of evidence necessary 
to establish an effective date for the benefits sought is 
harmless because the preponderance of the evidence is against 
the claims.  Hence, any questions regarding these issues are 
moot.

The Board acknowledges that under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, any error was cured 
by providing notice and readjudicating the claims.  The 
veteran has been afforded a meaningful opportunity to 
participate in the adjudication of his claims, to include the 
opportunity to present pertinent evidence. Thus any error in 
the timing was harmless, the appellant was not prejudiced, 
and the Board may proceed to decide this appeal.  Simply put, 
there is no evidence that any VA error in notifying the 
appellant that reasonably affects the fairness of this 
adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development, and there is no 
pertinent evidence which is not currently part of the claims 
file. Hence, VA has fulfilled its duty to assist the 
appellant in the prosecution of his claims.

Background

A review of the record reveals that the veteran sustained an 
injury to his right shoulder in service in March 1992.  Right 
shoulder rotator cuff tear surgery was performed in February 
1995 and again in August 1995.  The veteran was medically 
separated from service.  

The veteran subsequently has had several surgeries on his 
right shoulder to include procedures in 1998, 2003, 2004. 

A September 2002 magnetic resonance imaging scan of the right 
shoulder revealed a probable tear of the infraspinous and 
supraspinous tendons, and subacromial/subdeltoid bursitis.

The veteran was seen for orthopedic treatment in December 
2002.  He reported a six month history of recurrent right 
shoulder pain. 

An April 2003 VA examination revealed some posterior shoulder 
girdle muscle atrophy and some tenderness under the point of 
shoulder anteriorly.  The veteran showed forward elevation to 
160 degrees, 70 degrees of abduction, extension to 40 
degrees, and external rotation to 10 degrees.  While the 
veteran reported complaints of shoulder pain the examiner 
noted no objective evidence of incoordination, significant 
weakness, fatigability, or flare-ups.  The examiner, however, 
stated that the appellant could not work regularly due to the 
shoulder disorder.

In May 2003, a physician's assistant wrote that the veteran 
was recommended to stay out of work until a shoulder 
specialist could examine him in July 2003.

In a July 2003 letter, a Durham VA Medical Center physician's 
assistant stated that the appellant would undergo right 
shoulder surgery within two months.  He was reported to be 
unable to work, and would remain so unable for three weeks 
after the surgery.

In October 2003, the veteran underwent a right subacromio 
space arthroscopic decompression and an arthoscopic 
synovectomy at a VA Medical Center.  

In 2004, the veteran underwent a right shoulder scope and 
mini open biceps tendonesis,  A Grade II chondromalacia of 
the superior labrum and bicep tendonitis was found.

An August 2004 VA examination revealed forward elevation to 
160 degrees, 150 degrees of abduction, internal rotation to 
90 degrees, and external rotation to 0 degrees with pain on 
all motion.  The examiner opined that it would be speculative 
to determine the impact of any flare-up.  The examiner noted 
no objective evidence of fatigue, weakness, or lack of 
endurance.  Repetitive motion did not increase loss of 
motion.  There was no edema, effusion, instability, weakness, 
tenderness, redness, heat, abnormal movement, or guarding.  

A July 2005 VA examination report notes subjective complaints 
of pain, weakness, stiffness, etc. The veteran graded his 
pain as 7 on a scale to 10.  The veteran had no 
constitutional symptoms of inflammatory arthritis.  He did 
not use any medication, or assistive devices.  He has had no 
dislocations of the shoulder.  Examination revealed forward 
elevation to 95 degrees, and 90 degrees of abduction.  On 
repeat motion forward elevation was to 90 degrees, and 80 
degrees of abduction.  The examiner noted no objective 
evidence of painful motion, edema, effusion, instability, 
weakness, redness, heat, abnormal movement, or guarding.  
There was a tender scar at the top level of the right 
shoulder.  There was no ankylosis present.



I.  Increased Evaluation - Right Shoulder Injury Residuals

The veteran essentially contends that the current evaluation 
assigned for his right shoulder disorder does not accurately 
reflect the severity of that disability. Disability 
evaluations are determined by the application of a schedule 
of ratings, which is based on average impairment of earning 
capacity.  Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1 (2006).   Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2006).  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3. While the veteran's entire 
history is reviewed when making a disability determination, 
38 C.F.R. § 4.1, where service connection has already been 
established and an increase in the disability rating is at 
issue, it is a present level of disability that is of primary 
concern. Francisco v. Brown, 7 Vet. App. 55 (1994). 

The evaluation of the same disability under various diagnoses 
is to be avoided. Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in assigning the evaluation, and the evaluation of 
the same manifestation under different diagnoses are to be 
avoided.  38 C.F.R. § 4.14 (2006).   

Notwithstanding the provisions of 38 C.F.R. § 4.14, it is 
possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261 (1994).

In addition, in evaluating disabilities of the 
musculoskeletal system, it is necessary to consider, along 
with the schedular criteria, functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement and 
weakness. 38 C.F.R. §§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995).

A 40 percent evaluation is the maximum schedular evaluation 
under Diagnostic Code 5201 for limitation of motion of the 
major arm to 25 degrees from the side.  A 50 percent 
evaluation represents the maximum schedular evaluation under 
Diagnostic Code 5200 for scapulohumeral articulation, 
ankylosis of unfavorable abduction limited to 25 degrees from 
side (major limb).  A 50 percent rating is warranted for a 
fibrous union  of the humerus under 38 C.F.R. § 4.71a, 
Diagnostic Code 5202. 

The evidence for consideration in connection with the 
veteran's claim for an increased evaluation consists of VA 
and private medical records, including the report of several 
surgeries as well as several VA examinations including April 
2003, August 2004, and July 2005.  However, after reviewing 
the evidence the Board finds that an evaluation in excess of 
40 percent for the veteran's right shoulder disorder is not 
warranted.  These records show that the veteran's disability 
is not characterized by unfavorable abduction limited to 25 
degrees from side, or by any impairment of the humerus with 
loss of head, nonunion, or fibrous union.  All VA 
examinations showed that the veteran retained significant 
motion in his right shoulder, although there was some 
limitation of motion due to pain.  There did not appear to be 
any fatigue, weakness, and lack of endurance on repeated use.   

In the absence of evidence of the aforementioned 
characteristics, a higher schedular evaluation is not 
warranted under the criteria in effect for an increased 
evaluation for his right shoulder disability.

Finally, the Board has considered the veteran's statements 
concerning the problems he has experienced because of his 
right shoulder condition.  His statements alone, however, are 
insufficient to support an award greater than 40 percent.  In 
this respect, although it is undisputed that the veteran is 
competent to offer evidence as to facts within his personal 
knowledge, such as the occurrence of an in-service injury, or 
symptoms, without the appropriate medical training or 
expertise, he is not competent to render an opinion on a 
medical matter, such as, in this case, the extent of the 
functional impairment of the right shoulder.  See Espiritu v. 
Derwinski, 2 Vet. App. 292, 294-95 (1991).  Hence, any lay 
assertions in this regard have limited probative value.

As the preponderance of the evidence is against a more 
favorable evaluation, the benefit-of-reasonable doubt rule is 
inapplicable.  38 C.F.R. § 4.3 (2006). 

II. Temporary total evaluations based on convalescence under 
the provisions of 38 C.F.R. § 4.30 based on physical therapy 
in October 2002.

The veteran is service connected for residuals of right 
shoulder surgical repairs.  Several temporary total ratings 
were assigned under 38 C.F.R. § 4.30 based on his several 
surgical treatments for his right shoulder requiring 
convalescence.  

For this appeal, however, the veteran asserts that his 
service-connected right shoulder disability warrants a 
temporary total disability evaluation during a six week 
period for which he underwent physical therapy.  There was, 
however, no surgery involved with this physical therapy.  The 
issue on appeal is entitlement to a temporary total 
disability rating for that period for which no surgery was 
involved.

Total ratings will be assigned under this section if 
treatment of a service-connected disability resulted in: (1) 
surgery necessitating at least one month of convalescence; 
(2) surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement or the necessity for continued use of a 
wheelchair or crutches, regular weight- bearing being 
prohibited; or (3) immobilization by cast, without surgery, 
of one major joint or more. 38 C.F.R. § 4.30(a). 

The purpose of a temporary total evaluation under the 
criteria of 38 C.F.R. § 4.30 is to aid the veteran during the 
immediate post-surgical period when he or she may have 
incompletely healed wounds or may be wheelchair-bound, or 
when there may be similar circumstances indicative of 
transient incapacitation associated with recuperation from 
the immediate effects of an operation.  Felden v. West, 11 
Vet. App. 427, 470 (1998).

The veteran did not undergo an operation or surgical 
procedure for the right shoulder disorder in October 2002.  
While a letter from the Durham VA Medical Center noted that 
the veteran was undergoing a six week period of physical 
therapy for his right shoulder rotator cuff disorder, and 
while the letter noted that the appellant would, "need to be 
out of work during this time," this goes to the veteran's 
entitlement to an extraschedular rating, not to his 
entitlement under 38 C.F.R. § 4.30.

The Board has considered the appellant's contentions; 
however, the legal criteria governing eligibility 
requirements for disability evaluation under the provisions 
of 38 C.F.R. § 4.30, for a temporary total rating are clear 
and specific.  The Board is bound by them. Based on the 
appellant's failure to meet these criteria, the Board finds 
that the appellant has not established that he is eligible 
for a temporary total disability evaluation under the 
provisions of 38 C.F.R. § 4.30, for convalescence during a 
period of physical therapy in October 2002. As the law in 
this case is dispositive, the claim must be denied based on a 
lack of entitlement under the law. Sabonis v. Brown, 6 Vet. 
App. 426 (1994).




ORDER

An evaluation in excess of 40 percent for a right shoulder 
disorder is denied.

Basic eligibility for entitlement to a temporary total 
disability evaluation under the provisions of 38 C.F.R. § 
4.30, for convalescence during a period of physical therapy 
in October 2002 is denied. 


REMAND

As detailed above the record includes multiple references 
concerning the veteran's reported inability to work due to 
his right shoulder disorder.  While the majority of these 
references pertain to periods for which a temporary total 
disability evaluation was previously granted, based on the 
Board's review of the above-discussed evidence concerning the 
veteran's employability, the Board finds that this case must 
be referred to the Director of the Compensation and Pension 
Service for their consideration of the appellant's 
entitlement to an extraschedular rating.

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Board must address a referral under 38 C.F.R. § 
3.321(b)(1) where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). In the Board's opinion, such 
"circumstances" are present.

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim of 
extraschedular rating for his right 
shoulder disorder, under the provisions of 
38 C.F.R. § 3.321(b)(1), as outlined by 
United States Court of Appeals for 
Veterans Claims (Court) in Dingess v. 
Nicholson, 19 Vet. App 473 (2006).  

2.  The case must be referred to the 
Director of the Compensation and Pension 
Service for consideration of an  
extraschedular rating for the veteran's 
right shoulder disorder, under the 
provisions of 38 C.F.R. § 3.321(b)(1).  
This action should be taken in light of 
the evidence of record.  If the benefit 
sought remains denied, the appellant and 
his representative should be provided with 
an SSOC.  An appropriate period of time 
should be allowed for response.  
Thereafter, the case should be returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


